NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.

                                          2018 VT 10

                                         No. 2017-084

In re Robert Grundstein                                       Supreme Court

                                                              Original Jurisdiction

                                                              From
                                                              Character and Fitness Committee

                                                              September Term, 2017

David E. Tartter, Neal Rodar and Martha O’Connor, Panel Members

Paul S. Gillies of Tarrant, Gillies & Richardson, Montpelier, and Robert Grundstein, Pro Se,
 Morrisville, for Petitioner-Appellant.

Thomas J. Donovan, Jr., Attorney General, and Benjamin Battles, Solicitor General, Montpelier,
 for Respondent-Appellee.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


       ¶ 1.   ROBINSON, J. Applicant Robert Grundstein appeals the decision of the Vermont

Character and Fitness Committee declining to certify his good moral character and fitness to be

admitted to practice law in Vermont. We conclude that applicant has failed to satisfy his burden

of demonstrating a good moral character. Accordingly, we affirm.

       ¶ 2.   Applicant achieved a passing score on the February 2016 Vermont bar examination.

His application was forwarded to the Character and Fitness Committee, which assigned one of its

members to investigate applicant’s moral character and fitness. On May 9, 2016, the member

reported to the Committee that he was unable to certify applicant’s good moral character and

fitness. The member noted that applicant offered confusing explanations for his disbarment in

Washington State and his conviction for alteration of a court document. The member was also

concerned that the Washington disbarment notice stated that applicant had repeatedly violated
court orders and filed meritless pleadings. A three-member panel of the Committee held a hearing

on the matter on October 20, 2016. Applicant attended the hearing and was represented by counsel.

In a written decision issued on January 30, 2017, the Committee declined to certify applicant’s

good moral character and fitness.

                                       I. Record Evidence

       ¶ 3.    Applicant received a juris doctor degree from the Cleveland Marshall College of

Law in 1985. After law school, he traveled and helped start a restaurant in New Hampshire. He

worked as a clerk in New Mexico and unsuccessfully took the New Mexico bar examination in

1986. He then returned to the restaurant business. In 1991, he passed the Washington State bar

examination and was admitted to the Washington bar. He did not practice law in Washington,

instead remaining in the restaurant business. In 1994, he returned to Cleveland, Ohio to care for

his parents. He left Ohio in 2002, moving first to New Hampshire and then settling in Vermont.

He has lived in Vermont since 2003 and has supported himself in real estate development. He

testified that he never “really” practiced law, although when he lived in Washington he helped a

local attorney draft some documents.

       ¶ 4.    On his Vermont bar application, applicant disclosed that he had two criminal

convictions: a 2002 conviction for improper storage of a firearm and a 2008 conviction for

alteration of a court document. Both convictions were in Ohio.

       ¶ 5.    According to applicant, the 2002 case began when his car was towed for a parking

violation. The police went through the car and found his .22 pistol in the glove compartment. He

was charged and found guilty of improper storage of a firearm and sentenced to two years’

probation with a condition that he not possess any firearms.

       ¶ 6.    Applicant testified that despite this condition he returned to Vermont and attempted

to purchase a new firearm. He claimed that the probation was “unsupervised” and that the Ohio

court administrator told him that he could ignore the probation conditions. Applicant’s request to

purchase a gun was initially denied because the Federal Bureau of Investigation (FBI) could not
                                                2
determine whether the Ohio gun conviction was a felony or a misdemeanor. When applicant

requested a copy of the police report from the Ohio court, he noticed that the report listed the

statute under which he was convicted, but did not include the specific subsection. He therefore

wrote in the subsection on the police report using different-colored ink and sent it to the FBI, along

with a letter stating that the Ohio court “forgot” the subsection, but “it doesn’t matter because

everything under [that statute] is a misdemeanor.” The FBI permitted him to purchase a gun.

       ¶ 7.    Applicant then received a letter from the Ohio court stating that he had violated his

probation by obtaining a gun and altering a court document. He responded that the Ohio court had

no jurisdiction in Vermont, and that he had not altered a court document.

       ¶ 8.    The docket entries for the case indicate that the Ohio court issued a warrant for

applicant’s arrest in July 2003 after applicant failed to appear at a probation violation hearing. In

October 2004, applicant “entered admission of probation violation charge of altering a court

document and submitting the altered court document to the Federal Bureau of Investigation (FBI)

to obtain a firearm in violation of a condition of probation.” The docket entries also state that

applicant was found guilty of contempt of court in violation of Ohio Revised Code 2705.05. His

probation was extended until 2007 and he was again prohibited from owning or possessing

firearms. The docket entries state that applicant had “repeatedly, despite admonition by court, sent

written communication directly to the undersigned judge.”              The court ordered that all

communications be made through applicant’s attorney with service upon the prosecutor. Applicant

subsequently filed numerous motions challenging the court’s rulings, which were denied. His

probation eventually expired in April 2007.

       ¶ 9.    In 2008, applicant was convicted on a new charge of altering a court document.

Applicant reported on his bar application that he pleaded guilty in October 2008, that the case was

filed in the Cuyahoga County Court of Common Pleas, and the case number was CR-07-500545-

A. The Committee requested information relating to that case number. It received a case summary

indicating that applicant was charged in 2007 with tampering with records, but the jury returned a
                                                  3
“no bill,” meaning that they refused to indict applicant on this charge. Under a section labeled

“Other Cases,” the summary lists another case number, CR-07-501796-A. This suggests that

applicant actually entered his guilty plea in the latter case. The precise charge in that case is

unclear from the record.

       ¶ 10.   Applicant testified before the Committee that he did not know what document he

was accused of altering in the 2008 case. He claimed that the prosecutor was known for bringing

cases with no evidence, and was later asked to resign after an FBI raid. He pleaded guilty, but he

could not remember the charge. He claimed that he never found out what the allegation against

him was, but that he guessed it was related to his attempt to obtain a new gun after being convicted

of improper storage of a firearm in Ohio. Applicant claimed that the docket entries in the case

were falsified by the docket clerk, who later went to jail. He did not provide these docket entries

to the Committee.

       ¶ 11.   Applicant contended that he was the target of retaliation by an Ohio judge who

ruled against him in an unrelated civil case in April 2007. Applicant sued his condominium

association on behalf of himself and other condominium owners, alleging that the association

overcharged the owners for a roof. According to him, the judge was unprepared, didn’t know the

law, and did a “terrible job.” After the court entered judgment in favor of the association, applicant

stood on the courthouse steps and passed out an “editorial” criticizing the judge. The editorial

stated that applicant, while in the courtroom, “felt as if I was standing before an emotionally ill

person pursuing his mania at the expense of professional standards.” Applicant did not appeal the

decision, however, because he “didn’t think it would do any good.” According to applicant, a few

months after he distributed his editorial, he was charged with altering a court document.

       ¶ 12.   Meanwhile, in 2006 applicant filed suit in Washington state court against his

brother, whom he accused of stealing over $100,000 from their mother’s accounts. During the

course of that litigation, he noticed that his brother’s attorney was being paid from their mother’s

trust, which he felt was improper. He filed a complaint against the attorney with the Washington
                                                  4
State Bar Association (WSBA). The WSBA refused to do anything, so he resubmitted his

complaint. “[T]he next thing you know,” in September 2010 there was a formal complaint against

him filed with the WSBA.

       ¶ 13.   According to applicant, the complaint alleged that he had altered a court document

and made frivolous filings. He called the WSBA and said “I’m a wonderful person. I exposed

corruption in Ohio. You guys should give me a medal. I did what no one else would do.” He

filed suit in federal court seeking to enjoin the WSBA hearing. The federal court, in a “terrible

ruling,” abstained. Applicant testified that he was unable to find an attorney to represent him

before the WSBA, and that a local attorney told him “it doesn’t matter how bad their case is and

how good yours is, you’re going to get hammered.”

       ¶ 14.   Applicant represented himself at the WSBA disciplinary hearing, which took place

in September 2011. He testified that he provided over forty exculpatory exhibits to the WSBA at

the disciplinary hearing. When he received the report summarizing the hearing, however, none of

his exhibits had been admitted into the record. He claimed that “they stole all my evidence.” He

also claimed that the WSBA improperly modified the disciplinary complaint at the hearing to

request disbarment instead of a lesser form of discipline.

       ¶ 15.   In June 2012, applicant was disbarred. The WSBA Discipline Notice stated that

applicant:

               Falsified a document in connection with obtaining a gun permit and
               falsified records of criminal convictions;

               Filed frivolous lawsuits and pleadings related to or stemming from
               his criminal convictions in Ohio;

               Filed frivolous lawsuits and pleadings related to or stemming from
               his extradition from Vermont to Ohio in state and/or federal court;

               Filed motions, claims, appeals, and/or writs without foundation in
               connection with one or more civil cases;

               Disregarded court orders in one or more civil cases;

               Filed frivolous pleadings and/or appeals in one or more civil cases;

                                                 5
                Made false statements to the court and/or asserted frivolous claims
                or arguments in one or more civil cases;

                Repeatedly violated court orders or rules and/or repeatedly filed
                meritless pleadings, motions, and appeals and filed the same
                motions multiple times in one or more civil cases.

The discipline notice also stated that applicant “testified at his disciplinary hearing that he will

continue to file lawsuits and to disobey court orders if he believes they are unconstitutional, and

will continue to file lawsuits until he believes his claims have been heard.”

        ¶ 16.   Applicant claimed that he attempted to appeal, but the Washington Supreme Court

refused to hear his case. He asserted that the court clerk refused to give his motions to the justices.

He filed another suit in federal court to enjoin the disbarment, which the court dismissed on the

basis of immunity.

        ¶ 17.   Applicant did not provide a copy of the disciplinary complaint, the WSBA’s official

decision, or the Washington Supreme Court decision on his appeal to the Character and Fitness

Committee. He also did not provide a complete copy of the transcript of the WSBA hearing,

despite promising to do so at the hearing. He did provide a few pages of the transcript in which

the parties refer to applicant’s exhibits.1

        ¶ 18.   Applicant provided numerous other documents to the Committee in support of his

application, very few of which were related to his own cases. Some were newspaper articles about

individuals formerly associated with the Ohio police and judiciary who had been charged with

various crimes. Others were documents criticizing the WSBA and its practices. These documents

were presumably intended to support applicant’s claims that he was the innocent victim of multiple




        1
          The materials applicant provided to the Committee include a letter from the WSBA clerk
stating that she was returning to applicant the exhibits he sent to the WSBA because they “were
never submitted by the Hearing Officer to be part of the record. . . . I filed the exhibits that were
admitted.” Applicant vigorously challenges the assertion that the exhibits were never admitted
into evidence as part of the record. The transcript pages he provided do not show that the exhibits
were admitted; they simply refer to the existence of the exhibits. Applicant also did not explain
what these exhibits were or why they were important.

                                                  6
corrupt institutions in Ohio and then in Washington. Applicant testified that he wrote a book

exposing the corruption in the Ohio judicial system titled “Bad Minds, High Places: The FBI Raids

on Cleveland and America’s Archipelago of Legal Failure.” The Committee requested that

applicant provide it with a copy, but applicant did not do so; instead, he submitted a picture of the

book’s cover.

         ¶ 19.   Applicant provided positive written references from three attorneys, a friend, and

an Ohio journalist.2 A Vermont attorney testified at the Committee hearing that he had known

applicant for over forty years and had a high opinion of applicant’s character. A Washington

attorney testified by telephone at the hearing that he had never met applicant but they had spoken

frequently. He believed that applicant’s disbarment was retaliation for filing a grievance against

his brother’s attorney, and stated that it was “pretty common” for evidence to go missing from

WSBA cases and for complaints to be amended at the hearing. He believed that the findings of

fact from applicant’s case were difficult to obtain because “they don’t want people to read it”

because “they probably know it’s ridiculous.” He suggested that the internet search results for

applicant’s name had been manipulated by the WSBA.

                           II. Character and Fitness Committee Decision

         ¶ 20.   In considering applicant’s moral character, the Committee focused primarily on

two clusters of concern: one involving applicant’s Ohio conviction for altering a court document

and the other relating to his subsequent disbarment in Washington. The Committee also expressed

concerns about applicant’s capacity to practice law based upon his conduct during the proceedings

below.




         2
          Applicant argues that the Committee erred by failing to take note of his testimony that
Vermont’s bar counsel had authorized him to say that bar counsel had no objection to applicant’s
admission. We see no error. The Committee was not required to include every assertion by
applicant in its findings, particularly where the assertion in question was a hearsay statement
attributed to a third party and unsupported by any other evidence. The Committee considered
applicant’s multiple positive written references and the testimony of the two attorneys who
appeared at the hearing in support of applicant.
                                                 7
       ¶ 21.   With respect to the Ohio conviction and the Washington disbarment, the Committee

noted that applicant’s response to the Committee’s concerns was to deny any wrongdoing and to

attack the legitimacy of the underlying proceedings and institutions. Regarding the conviction,

the Committee found that applicant was unable to give a clear and coherent explanation of the

nature of the charge and underlying conduct, and therefore had failed to meet his burden of proving

his good moral character in light of the undisputed fact of the conviction. Similarly, the only

document the Committee had before it concerning applicant’s Washington disbarment was the

WSBA disciplinary notice, which recited a litany of misconduct including frivolous lawsuits and

pleadings and disregard of court orders. The few transcript pages provided by applicant from the

WSBA hearing did not show that his disbarment was unwarranted. The Committee found that the

other documents provided to it by applicant did not concern the merits of the conviction and

disbarment, and did not demonstrate applicant’s good moral character or fitness.

       ¶ 22.   The Committee further determined that applicant’s conduct throughout the

character and fitness proceedings showed that he was unfit to practice law. Although there was

no evidence that applicant was suffering from a health condition, the Committee found that he was

unable to focus on the issues of concern to the tribunal or to provide reliable, relevant evidence.

He also appeared not to fully understand his own legal situation, as evidenced by his inability to

explain the charge to which he pleaded guilty. He did not provide information that was obviously

important to the Committee, such as the records of the disbarment proceeding in Washington State

that he promised to provide. The Committee concluded based on this conduct that applicant was

presently unfit to practice law. Applicant timely appealed to this Court.

                                     III. Standard of Review

       ¶ 23.   In appeals from the Character and Fitness Committee, this Court “may take any

action consistent with its constitutional authority.”   V.R.A.B. 18(d) (Supp. 2017); see also




                                                8
V.R.A.B. § 11(i) (Supp. 2012).3 Because the Vermont Constitution gives this Court the unique

responsibility to regulate the practice of law within this State, we have plenary authority to review

the findings and conclusions of the Committee. In re Brittain, 2017 VT 31, ¶ 17, __Vt.__, 169
A.3d 1295; Vt. Const. ch. II, § 30. Although we typically defer to the Committee’s credibility

assessments and findings, “we are not bound to do so.             Our constitutional authority and

responsibility for regulating the practice of law require that we consider the Committee’s findings

in the context of our own searching review of the record.”             Brittain, 2017 VT 31, ¶ 17.

“[U]ltimately, it is this Court that must be convinced of the applicant’s good moral character and

fitness.” In re Bitter, 2008 VT 132, ¶ 18, 185 Vt. 151, 969 A.2d 71 (quotation omitted).

                                            IV. Analysis

       ¶ 24.   On appeal, applicant argues that (1) he should be certified for character and fitness

on the basis of estoppel or laches because he was allowed to sit for the bar exam in 2014 and again

in February 2016, before the character and fitness determination; (2) the Committee erred in

finding him unfit because there was no evidence that he has a health condition that manifests in

conduct that is likely to pose a substantial risk of harm to the public or legal system; (3) the record

relating to the Ohio matters and the Washington Bar disbarment does not support the Committee’s

determination; and (4) the Committee erred in considering the way in which applicant conducted

himself through this proceeding because he established his competence by passing the bar exam

and he was not on notice that his conduct would be subject to scrutiny as part of the character and




       3
           The Vermont Rules of Admission to the Bar were reorganized and replaced with new
Rules 1-29 while applicant’s bar application was pending. We agree with applicant that his case
is controlled by the rules in effect at the time he filed his application in 2015, and will therefore
cite to the older version of the rules in this opinion. We emphasize that the outcome of this case
would be the same under the new version of the rules, which are cited where appropriate.

        While this appeal was pending, applicant sent five copies of a document containing his
proposed changes to the character and fitness rules to a member of this Court. The documents
have been forwarded to the Board of Bar Examiners and we have not considered them in the
resolution of this appeal.
                                               9
fitness evaluation.4 In addition, in his brief, as well as in a series of pre- and post-argument

motions, applicant objects to our considering matters of public record cited by the State that were

not in the case record considered by the Committee, offers explanations and clarifications

concerning those matters, and seeks to supplement the record with various arguments, explanations

and assertions. We consider these arguments in turn.

                                  A. Estoppel and Laches Arguments

       ¶ 25.   We reject applicant’s argument that the Committee was equitably estopped from

inquiring into his character and fitness after applicant was permitted to take the bar examination

in February 2016.5 Applicant argues that pursuant to this Court’s decision in In re Monaghan, 126
Vt. 53, 222 A.2d 665 (1966), the character and fitness investigation must take place before the

examination. In Monaghan, we described the certification of an applicant’s good moral character

and fitness to practice law as “a condition precedent to the privilege of taking the bar

examinations.”6 Id. at 64. By permitting applicant to take the examination, applicant claims, the

Board of Bar Examiners effectively conceded his good moral character and fitness and is now


       4
           Applicant also alleges various constitutional defects in the bar admission process,
including that: Vermont’s character and fitness standard is unconstitutionally vague; the character
and fitness review process violates the Equal Protection Clause, the Privileges and Immunities
Clause, and the Fifth Amendment; and the review was not conducted by an impartial decision
maker. Because these issues are inadequately briefed, we decline to address them. See Concord
Gen. Mut. Ins. Co. v. Gritman, 2016 VT 45, ¶ 29 n.3, 202 Vt. 155, 146 A.3d 882 (explaining that
Court will not review constitutional claims that are inadequately briefed).
       5
          After oral argument in this appeal, applicant filed a request for extraordinary relief under
V.R.A.P. 21 claiming that the Committee “lacked jurisdiction” to consider his character and fitness
once he took and passed the bar examination. Applicant’s request is denied. Relief under V.R.A.P.
21 is available only “where there is no adequate remedy under these rules or by appeal.”
Applicant’s remedy was through appeal, a right which he has exercised. The argument contained
in his petition is essentially the same argument he presented in his brief, and is rejected for the
same reasons, described below.
       6
          The former rules contained similar language. See V.R.A.B. § 9(f)(2) (Supp. 2012)
(“Completion of the educational and application requirements provided in these rules is a condition
precedent for eligibility to take a written examination . . . .”). The current rules make clear that
the character and fitness investigation may take place after the examination. V.R.A.B. 20(a)
(Supp. 2017) (explaining that applicant must satisfy all requirements within two years of date of
examination).
                                                10
estopped from denying it. We conclude that applicant has not made the particular showing

required to support estoppel against the government.

       ¶ 26.   To establish a claim of estoppel, a party must demonstrate that (1) the party to be

estopped knew the facts; (2) the party to be estopped intended that its conduct would be acted

upon; (3) the party seeking estoppel was “ignorant of the true facts”; and (4) the party seeking

estoppel relied to his or her own detriment upon the conduct of the party to be estopped. In re

Lyon, 2005 VT 63, ¶ 17, 178 Vt. 232, 882 A.2d 1143. In addition, estoppel against the government

“is appropriate only when the injustice that would ensue from a failure to find an estoppel

sufficiently outweighs any effect upon public interest or policy that would result from estopping

the government in a particular case.” In re Letourneau, 168 Vt. 539, 547, 726 A.2d 31, 37 (1998)

(quotation omitted).

       ¶ 27.   Even if applicant established the general elements of estoppel, this case does not

involve the sort of exceptional circumstances that would justify estopping the State. See Lyon,

2005 VT 63, ¶ 23 (noting that this Court has refused to estop government where isolated action

resulted in detrimental reliance by single party). Any injustice to applicant is outweighed by the

significant public interest in ensuring that candidates for admission to the Vermont bar possess

good moral character and fitness. See V.R.A.B. § 5(a) (2009) (“The public interest is best served

and protected and the integrity of the Bar of the Supreme Court is best maintained when applicants

for admission are fairly, impartially, and thoroughly investigated as to their moral character and

fitness . . . .”); see also V.R.A.B. 1 (Supp. 2017). The purpose of this requirement is to protect

prospective clients and the justice system. V.R.A.B. § 11(b)(1), (2) (Supp. 2012). While we

recognize that applicant may have invested a significant amount of time and money in taking the

bar examination, the public interest in conducting a thorough investigation of an applicant’s

character and fitness is of paramount concern. We therefore conclude that the fact that applicant




                                               11
was permitted to take the examination did not estop the Committee from continuing its

investigation.7

                                              B. Fitness

       ¶ 28.      We agree with applicant that “fitness” is not the best rubric for evaluating the

significant concerns raised by his application, and focus our own analysis of the application on

applicant’s “character.” The Vermont Rules of Admission to the Bar require each applicant to

possess good moral character and fitness. V.R.A.B. § 11(a) (Supp. 2012); V.R.A.B. 5(c) (Supp.

2017). The version of the character and fitness rule applicable to this case defines good moral

character as “a functional assessment,” the purpose of which is “to exclude from the practice of

law those persons possessing character traits that are likely to result in injury to future clients, in

the obstruction of the administration of justice, or in a violation of the Rules of Professional

Conduct.” V.R.A.B. § 11(b)(1) (Supp. 2012). Typically, such character traits “involve either

dishonesty or lack of trustworthiness in carrying out responsibilities,” but other traits may also be

relevant if they have “a rational connection with the applicant’s present fitness or capacity to

practice law” and “the state’s legitimate interests in protecting prospective clients and the system

of justice.” Id. “Fitness,” on the other hand, is defined as “the assessment of health as it affects

the competence of an applicant.” V.R.A.B. § 11(b)(2) (Supp. 2012). Significantly, the applicant

has the burden of proving his or her good moral character and fitness. V.R.A.B. § 11(c) (Supp.

2012); see also V.R.A.B. 5(c), 16(c) (Supp. 2017).

       ¶ 29.      Because there is no evidence in the record that applicant has any health condition

affecting his ability to practice law, a denial of his application on the basis of “unfitness” is not

supported in the record. By its plain terms, the rule requires a determination of lack of fitness to


       7
           We also reject applicant’s related argument that the Committee was barred from
investigating him in 2016 because they had a prior opportunity to do so when he applied to the bar
in 2014. Applicant failed the 2014 examination and was ineligible for admission. V.R.A.B. § 9(e)
(2009) (requiring petition for admission to be refiled if applicant does not receive passing grade
on examination). The Committee therefore properly discontinued its character and fitness
investigation at that time.
                                                12
be related to a health condition. V.R.A.B. § 11(b)(2) (Supp. 2012); see also V.R.A.B. 16(b)(2)

(Supp. 2017). The Committee reasoned in its decision below that in In re Hirsch, we held that the

“applicant’s conduct, wholly apart from his mental health history or status, demonstrated his lack

of fitness.” 2014 VT 28, ¶ 7, 196 Vt. 170, 95 A.3d 412. However, in Hirsch, the applicant had a

documented mental illness that manifested itself in conduct that was likely to be harmful to clients,

courts, and the profession. The above-quoted language was intended to make clear that it was the

conduct resulting from the applicant’s illness, not the illness itself, that made the applicant unfit to

practice law. Id. In other words, our decision to deny the applicant admission was not based on

the fact that he had a mental illness, but on findings that his illness led to specific behaviors that

rendered him unable to make proper presentations of fact or law on behalf of a client or to focus

on the client’s needs. Id. ¶ 10. Here, applicant was not alleged to have any health condition

affecting his ability to practice law, and the Committee did not find evidence of any such condition.

While we agree that applicant’s conduct before the Committee and this Court calls into question

his ability to effectively represent clients, it was improper for the Committee to find a lack of

fitness in the absence of any evidence that his questionable behaviors were caused by or related to

a health condition. See V.R.A.B. § 11(b)(2) (Supp. 2012); V.R.A.B. 16(b)(2) (Supp. 2017).

        ¶ 30.   Rather, we conclude that the various serious concerns this application raises are

best analyzed as aspects of “character.” As set forth more fully below, our concerns arise from “a

functional assessment” of applicant’s history and his conduct and candor in these proceedings, and

its likely impact on future clients, the administration of justice, or applicant’s compliance with the

Rules of Professional Conduct. V.R.A.B. § 11(b)(1) (Supp. 2012).

                               C. The Ohio and Washington Matters

        ¶ 31.   Focusing primarily on the questions arising from applicant’s convictions in Ohio

and his disbarment in Washington, the record discloses ample evidence supporting the

Committee’s conclusion that applicant had not met his burden of demonstrating good moral

character.
                                                  13
       ¶ 32.   We emphasize that applicant bears the burden of establishing his good moral

character. V.R.A.B. § 11(c) (Supp. 2012); see also V.R.A.B. 5(c), 16(c) (Supp. 2017). To the

extent that he has information that would dispel the questions and concerns raised by the

Committee, and now this Court, it is applicant’s burden to present that information to the

Committee.

       ¶ 33.   Our primary concern is applicant’s “evident lack of candor” about his past. Bitter,

2008 VT 132, ¶ 20. Applicant’s 2008 conviction in Ohio for alteration of a court document and

his 2012 disbarment in Washington do not necessarily compel a determination that he presently

lacks good moral character. But applicant’s vague and incomplete answers to questions regarding

the conviction and disbarment, together with his failure to provide complete information in

connection with his bar application and his false statements that he has never been held in

contempt, “demonstrate a pattern short of complete honesty.” Id. Moreover, his tendency to

describe actions taken against him as products of corrupt conspiracies by multiple actors and

institutions, coupled with the absence of any evidence to support his claims, raises red flags that

applicant has not satisfactorily addressed. See Brittain, 2017 VT 31, ¶ 40 (“Most important,

compounding applicant’s disturbing history of misconduct in court, is his apparent inability to take

responsibility for his actions.”)

       ¶ 34.   Applicant’s shifting and evasive responses relating to his 2008 conviction for

alteration of a court document suggest a troubling lack of candor. Applicant argues that this

conviction, which was based on events alleged to have occurred in 2003, is too remote in time to

be relevant to his present character.     Applicant provided little information relating to this

conviction, and the information he did provide was incomplete. He did not provide the correct

case number associated with the conviction on his bar application. He offered vague and

conflicting explanations about the charge and plea. He claimed in his appellate brief that he never

committed a crime involving alteration of a court document, and argued that he was the victim of

a corrupt judicial system and retaliation by a judge. He has focused much of his energy on appeal
                                                14
to highlighting his belief that myriad actors in the Cuyahoga County political and judicial system

are generally corrupt. Yet the record shows that applicant apparently pleaded guilty to a criminal

charge involving alteration of a court document. While the conviction by itself would not

necessarily prevent a determination of current good moral character, applicant’s evasive and

incomplete answers to questions regarding the conviction call into question his present

truthfulness. See Bitter, 2008 VT 132, ¶ 20 (“Although willing to accept applicant’s rehabilitation

since his past criminal infractions, we cannot ignore applicant’s seemingly chronic inability to

honestly and completely answer questions about his past.”).

       ¶ 35.   Applicant’s unclear and incomplete explanation of his Washington disbarment

gives us further reason for concern. Applicant claimed that he was wrongfully disbarred in

retaliation for filing a complaint against another attorney. He believed that he was the victim of a

vendetta by the Washington trusts and estates bar. He claimed that he presented exculpatory

evidence to the WSBA, which they “stole” from him, and that the Washington Supreme Court

refused to hear his appeal. However, he failed to provide critical information that would allow the

Committee to assess the validity of these claims, such as his complaint to the WSBA, the formal

disciplinary complaint against him, the WSBA decision, or any Washington Supreme Court

decision. Applicant argued that the transcript of the WSBA hearing would corroborate his version

of events, stating, “[e]verything that occurred there is in the transcript. I have a disk.” He promised

to provide the transcript to the Committee, but then did not do so, making it impossible for the

Committee to assess the credibility of his description of the hearing. He did not even proffer the

disk.8 The few transcript pages he did provide do not demonstrate that the WSBA proceeding was

fundamentally flawed or that the WSBA’s decision lacked evidentiary support.


       8
            Applicant stated in his brief that he provided what he had, which was “less than he
thought.” He said he contacted the transcription service, which informed him that the transcript
would be quite expensive. He argues that he could not afford the transcript, and that it was not his
duty to do the work of the Committee, which should have ordered the transcript if it wanted. We
reject this argument. As noted above, the rule is clear that applicant has the burden of proving his
character and fitness. V.R.A.B. § 11(c) (Supp. 2012).
                                                 15
       ¶ 36.   Moreover, applicant utterly failed to explain the allegations in the WSBA

disciplinary notice that he had repeatedly filed frivolous lawsuits and pleadings and disregarded

court orders. Again, in the face of these allegations, and the fact of his subsequent disbarment in

Washington, applicant bore the burden of providing the necessary information to enable the

Committee to evaluate these allegations. Applicant’s self-serving explanations and accusations

against various individuals and entities in Washington are insufficient to meet his burden.

          D. Applicant’s Conduct in Proceedings Before the Committee and this Court

       ¶ 37.   Applicant’s conduct in these proceedings is not irrelevant to our analysis, although

the above considerations are sufficient to support our affirmance of the Committee’s refusal to

certify his good character and fitness. Applicant’s conduct on appeal reinforces the Committee’s

conclusion that his conduct in the proceedings below demonstrates that he would not be capable

of providing adequate representation to clients. Two aspects of his conduct are particularly

concerning. First, both before the Committee and on appeal, he has shown a lack of candor not

only with respect to the Ohio and Washington situations, but also with respect to other relevant

matters. Second, he has shown an inability to focus on the legally relevant issues, to provide

reliable, relevant evidence, and to adhere to basic litigation procedures.

       ¶ 38.   Applicant’s apparent lack of candor is most evident in the discrepancy between the

claims in his application for admission to the bar and public records that belie those claims.

Applicant failed to disclose on his bar application the existence of a host of cases in which he was

a litigant. The application for admission asked, “Have you ever been a named party to any civil

action? . . . If yes, complete a separate FORM 3 for each action.” Applicant was therefore required

to provide the Committee with information regarding every civil case in which he was a named

party, with no restrictions as to the age of the case. He attached one Form 3 describing a Vermont

partition action, and attached a separate list of twelve civil actions in which he had been a named

party in Vermont and Washington. He completely omitted any mention of the numerous civil

cases he filed in Ohio, identified in the State’s appeal brief. These included actions seeking writs
                                                 16
of prohibition and mandamus against the judge overseeing his improper storage of a firearm case,

multiple suits against an Ohio auction company and its manager, whom he alleged owed his mother

money for selling certain items from his father’s estate, as well as actions against the judge

involved in that case, the Ohio Eighth Circuit Court of Appeals, and the State of Ohio. Applicant

also omitted from his application numerous other Washington and Vermont actions in which he

was a named party. Perhaps not coincidentally, some of the cases applicant failed to mention are

the cases in which he was found to have filed frivolous pleadings and disregarded court orders.9

       ¶ 39.      We also find troubling applicant’s repeated assertions before the Committee and in

his appellate brief that he had had no contempt judgments against him, given the record evidence

to the contrary. In 2010, this Court affirmed the superior court’s order holding applicant in

contempt for his failure to comply with a court order directing him to vacate real property that his

siblings were attempting to sell. Levin v. Grundstein, No. 2009-254, 2010 WL 1266673, at *1

(Vt.       Apr.     1,    2010)     (unpub.     mem.),      https://www.vermontjudiciary.org/sites/

default/files/documents/eo09-254.pdf [https://perma.cc/8G3G-JUDJ]. The record of his 2002

Ohio firearms conviction shows that he was found guilty of contempt in that case for failing to

attend a hearing. While these events occurred some time ago, applicant’s failure to admit honestly

that he had been found in contempt by at least two courts is another demonstration of his present

lack of candor before the Committee and this Court.10


       9
          In one of his many post-argument motions, applicant asserted that he had submitted “5
pages of supplemental civil cases” in his NCBE form. This assertion is not supported by the
record, and applicant has made no effort to provide the Committee or this Court with a copy of the
claimed five pages of supplemental civil cases.
       10
             For these reasons, we disagree with the Committee’s statements that applicant’s
“testimony at the hearing was candid,” that he had been “entirely open” with the Committee, and
that “other than the lingering, unresolved questions [regarding his conviction and disbarment], the
Board does not have reason to doubt Mr. Grundstein’s honesty, ethics, or truthfulness.”
Applicant’s omissions from his bar application and his false assertions that he has never been held
in contempt give us significant doubts about his truthfulness.

      These doubts are further reinforced by applicant’s assertion in his reply brief that he never
committed malicious prosecution and “was never charged with this or had to litigate it in a
                                              17
        ¶ 40.   “False, misleading or evasive answers to bar application questionnaires may be

grounds for a finding of lack of requisite character and fitness.” Bitter, 2008 VT 32, ¶ 27 (quoting

In re Beasley, 252 S.E.2d 615, 617 (Ga. 1979)). Applicant’s incomplete and evasive answers to

the bar application questions, failure to provide complete information to the Committee at the

hearing or afterward, and false assertions regarding his history of contempt of court, “do not give

us confidence that applicant understands the importance of honesty or the gravity of his behavior.”

Id. ¶ 26.

        ¶ 41.   Applicant’s inability to present a coherent case is also apparent from his conduct

on appeal. Applicant wisely retained counsel to present oral argument on his behalf. However,

following the September 12, 2017 oral argument, he asked his counsel to withdraw, and he

proceeded to barrage the Court with a series of post-argument motions on September 13,

September 18, September 20, September 22, October 16, and October 26. These serial motions,

which are largely repetitious of applicant’s briefs and pre-argument motions, contained multiple

assertions by applicant directed to “correcting the fact record,” repeated assertions that the Ohio

situation was a result of corruption in the Ohio legal system, an explanation that the Ohio finding

that he was a “vexatious litigator” had been purged,11 and objections to consideration of the various

publicly available court decisions cited by the State. Applicant’s claims throughout these motions

are generally unsupported by citations to the record, and the only additional documentation he

sought to add to the record involved generalized corruption in Cuyahoga County, Ohio political



hearing.” While the character and fitness investigation was pending, applicant was held to have
committed malicious prosecution by a Vermont trial court, a ruling this Court recently affirmed.
Grundstein v. Levin, No. 2016-242, 2017 WL 571272 (Vt. Feb. 9, 2017), https://
www.vermontjudiciary.org/sites/default/files/documents/eo16-242.pdf [https://perma.cc/69Q7-
NZZJ]. Our decision was entered after the Committee decided applicant’s case, and we do not
rely upon it in deciding this appeal. However, we find it concerning that applicant continues to
deny the fact of the ruling.
        11
             The State has acknowledged that applicant’s name no longer appears on the Ohio
Supreme Court’s “vexatious litigator” web site, and that the decision finding him to be a vexatious
litigator is no longer accessible through that web site.

                                                 18
and judicial systems—information that has little to no bearing on the issues in this appeal.12 Our

determination does not rest on this fact, but we note that the Committee’s recommendation that

applicant clerk for an attorney if he plans to reapply for admission, in the hope that that will help

him present a coherent case for his own admission in the future, was a reasonable suggestion.13

                  E. Matters of Public Record Not Included in the Record Below

       ¶ 42.   Although as noted above, supra ¶ 38, our decision does not depend on the publicly

reported decisions cited by the State but not included in the record before the Committee, we reject

applicant’s claim that it is inappropriate for this Court to consider those decisions—at least for the

limited purposes for which we have done so.14

       ¶ 43.   The State submitted with its brief numerous publicly reported decisions by Ohio,

Washington, and Vermont courts in cases that applicant neglected to mention in his bar application

or to the Committee. These decisions suggest that as recently as 2015, federal and state courts in

both Ohio and Washington determined that applicant had engaged in frivolous litigation and

ordered him not to file further pleadings. See, e.g., Grundstein v. Ferguson, No. C14-1356RSL,

2015 WL 1965349, at *3 (W.D. Wash. May 1, 2015) (dismissing applicant’s claims as frivolous

and ruling that any new cases would be reviewed “to determine whether good cause exists to permit

the action to proceed in light of the claims raised therein and Mr. Grundstein’s past litigation

abuses”); Grundstein v. eWolf’s Corp., 2015-Ohio-2163, ¶ 13, 2015 WL 3540612 (Ct. App. 2015)

(dismissing appeal as “another attempt by Grundstein to relitigate the final judgment declaring him


       12
          Most of these post-argument motions do not seek specific action by the Court apart from
our decision on the merits of applicant’s appeal. Accordingly, there is nothing to grant or deny
beyond the conclusions set forth in this decision.
       13
          Applicant objects to the Committee’s recommendation on this point, arguing that he has
already participated in a clerkship under the rules of admission. He misapprehends the point of
the Committee’s suggestion, which was not to impose an additional requirement as a condition of
admission but, rather, was to encourage applicant to take steps that might enable him to present a
more coherent case in the future, for his own benefit as well as that of prospective clients.
       14
           For this reason, applicant’s motion to strike the portions of the State’s brief that refer to
the publicly reported decisions is denied.
                                                 19
a vexatious litigator”); Grundstein v. Grundstein, 162 Wash. App. 1059, 2011 WL 3055381, at *4

(Ct. App. 2011) (ordering applicant to pay opposing party’s attorney’s fees for frivolous appeal).

As noted above, the docket entries from applicant’s 2002 firearms conviction also show that

applicant was cautioned for failing to follow the court’s order that he refrain from filing further

pleadings while he was represented by counsel.

         ¶ 44.   This Court has plenary authority under the Vermont Constitution to review

applications for attorney admission and is not bound by the findings of the Committee. See

Brittain, 2017 VT 31, ¶ 17. In light of this “broadly nondeferential standard of review,” id., we

find it appropriate to take judicial notice of adjudicative facts contained in the public decisions

from courts in other jurisdictions that were submitted by appellee. See V.R.E. 201(f) (providing

that court may take judicial notice of adjudicative facts “at any stage of the proceeding”); see also

Matter of Ronwin, 680 P.2d 107, 110 (Ariz. 1983) (explaining that because high court has ultimate

responsibility for admitting candidates for practice of law, court is not limited by findings below

and may take judicial notice of adjudicative facts on appeal).

         ¶ 45.   Moreover, our use of these decisions is limited: we take no position on the

underlying merits of these rulings.      They may be wrong, and applicant may have sound

explanations for his conduct in each and every case. As noted above, what is most significant

about these decisions for the purpose of our analysis is the fact that applicant failed to disclose

many of the cases throughout this process—even though we suspect that at least some of them

were the subject of scrutiny in the Washington disbarment proceeding about which applicant failed

to provide adequate information. See In re Chalupowski, 41 N.E.3d 51, 54 (Mass. 2015) (denying

bar admission to applicant who failed to disclose involvement in numerous lawsuits and filed

multiple frivolous claims against attorneys and court personnel in response to adverse judgments;

applicant’s conduct demonstrated lack of candor and lack of respect for legal system). And if

applicant does reapply for admission, he will need to be far more transparent about these various

cases.
                                                 20
       ¶ 46.   Nor does our consideration of these decisions on appeal violate applicant’s due

process rights to know the charges against him and to respond to adverse evidence. See In re

Monaghan, 126 Vt. 53, 56, 222 A.2d 665, 669 (1966) (explaining that if applicant is denied

admission based on character and fitness investigation, due process requires that applicant be given

notice of charges and opportunity for hearing and to confront witnesses who supply adverse

information). Applicant was aware of the “charges” against him. The Committee member who

investigated applicant specifically noted his concern that the WSBA, in its disbarment notice,

alleged that applicant had repeatedly filed frivolous pleadings and disregarded court orders in Ohio

and elsewhere. Applicant was therefore on notice that these matters could be addressed in

connection with his character and fitness investigation. He had a chance to respond to the

decisions, and did so in his reply brief.15 Applicant will not be permitted to benefit from his own

failure to provide complete and candid information in connection with his bar application.

       ¶ 47.   For the above reasons, we conclude that applicant has failed to meet his burden of

demonstrating the good moral character necessary for admission to the Vermont bar.

       ¶ 48.   At oral argument, applicant requested to be permitted to reapply for admission less

than two years from the date of the Committee’s denial if this Court affirms the Committee’s

decision. See V.R.A.B. 19 (providing that applicant who is denied certification of good moral

character and fitness may not reapply for admission for two years from denial). In light of the

record in this case, we see no reason to grant this request, and it is denied.

       Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice


       15
           Applicant argues that the Ohio cases were too remote in time to be relevant to his
application. This argument is meritless. As noted above, the application required applicant to
disclose every case in which he was a named party—not just recent cases. Further, the decisions
show that applicant was actively involved in litigation in Ohio as recently as 2015.
                                                 21